 
 
 Exhibit 10.2

FIRST AMENDMENT
 
FIRST AMENDMENT, dated as of October 1, 2011 (this “Amendment”), to the
Three-Year Revolving Credit Agreement, dated as of September 24, 2010 (the
“Credit Agreement”), among DOMINION RESOURCES, INC., a Virginia corporation,
VIRGINIA ELECTRIC AND POWER COMPANY, a Virginia corporation (each of the above,
individually, a “Borrower” and collectively, the “Borrowers”), the several banks
and other financial institutions from time to time parties thereto (the
“Lenders”), KeyBank National Association, as administrative agent (the
“Administrative Agent”) and the other agents party thereto.
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers and the Administrative Agent are parties to the Credit
Agreement;
 
WHEREAS, the Borrowers have requested certain amendments to the Credit Agreement
as set forth herein; and
 
WHEREAS, the Required Lenders are willing to consent to the requested amendments
as set forth herein;
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
 
1.           Defined Terms.  Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
 
2.           Amendments to Section 1.1 of the Credit Agreement.
 
(a)           The definition of “Applicable Percentage” is hereby amended by
deleting the table set forth therein in its entirety and inserting in lieu
thereof the following table:
 


Pricing Level
Long-Term Senior Unsecured
Non-Credit Enhanced
Debt Rating of Borrower
Applicable
Percentage for
Eurodollar Loans
Applicable Percentage for Facility Fees
       
I.
≥A from S&P or
0.900%
0.100%
 
≥A2 from Moody’s or
≥A from Fitch
   
II.
A- from S&P or
1.000%
0.125%
 
A3 from Moody’s or
A- from Fitch
   
III.
BBB+ from S&P or
1.075%
0.175%
 
Baa1 from  Moody’s or
BBB+ from Fitch
   
IV.
BBB from S&P or
1.275%
0.225%
 
Baa2 from Moody’s or
BBB from Fitch
   
V.
BBB- from S&P or
1.475%
0.275%
 
Baa3 from Moody’s or
BBB- from Fitch
or lower
   



(b)           The definition of “Maturity Date” is hereby amended by deleting
therein the words “the third anniversary of the Closing Date” and substituting
in lieu thereof the words “September 24, 2016”.
 
3.           Replacement of Non-Consenting Lenders.  If any Lender becomes a
Non-Consenting Lender in connection with this Amendment, the Lenders parties
hereto shall take by assignment as Eligible Assignees on a pro rata basis (or
other basis such that (i) a consenting Lender’s Commitment is increased on a
more than pro rata basis only if such Lender consents to such increase and (ii)
no consenting Lender’s Commitment is decreased) the Commitment of such
Non-Consenting Lender as contemplated by the last paragraph of Section 12.6 of
the Credit Agreement. The Administrative Agent is authorized to establish
procedures to any such assignments as it may reasonably determine in order to
enable such assignments to be effected in a manner reasonably convenient for the
parties thereto, the Borrowers and the Administrative Agent, notwithstanding
that such procedures may be inconsistent with the terms of Section 12.3(b) of
the Credit Agreement.
 
4.           Effectiveness. This Amendment shall become effective on the date on
which the following conditions precedent have been satisfied or waived (the
“First Amendment Effective Date”):
 
(a)           The Administrative Agent shall have received a counterpart of this
Amendment duly executed and delivered by each of the Borrowers and the Required
Lenders.
 
(b)           The Administrative Agent shall have received from the Borrowers
(i) a fee for the account of each Lender in an amount equal to 0.225% of the
amount of such Lender’s Commitment then in effect and (ii) payment of all other
fees and expenses required to be paid on or before the First Amendment Effective
Date for which invoices have been timely presented to the Borrowers, including
without limitation, the reasonable fees and expenses of a legal counsel to the
Administrative Agent.
 
(c)           The Administrative Agent shall have received a legal opinion of
McGuireWoods LLP, legal counsel to the Borrowers, satisfactory in form and
content to the Administrative Agent and the Lenders and addressed to the
Administrative Agent and each of the Lenders.
 
(d)           No Default or Event of Default shall have occurred and be
continuing on the First Amendment Effective Date.
 
(e)           The Commitments of each Non-Consenting Lender have been
transferred and assigned to consenting Lenders party hereto pursuant to Section
3 above.
 
5.           Miscellaneous.
 
(a)           Representation and Warranties.  To induce the Administrative Agent
and the Lenders to enter into this Amendment, each Borrower hereby represents
and warrants to the Administrative Agent and each Lender that:
 
(i)           As of the First Amendment Effective Date, and after giving effect
to this Amendment, each of the representations and warranties made by the
Borrowers in or pursuant to the Credit Documents is true and correct in all
material respects as if made on and as of such date (it being understood and
agreed that any representation or warranty that by its terms is made as of a
specific date shall be required to be true and correct in all material respects
only as of such specified date); provided, that any such representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language is true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.
 
(ii)           No Default or Event of Default has occurred and is continuing
immediately prior to and after giving effect to this Amendment.
 
(iii)           It has the requisite corporate power and authority to execute,
deliver and perform this Amendment and to incur the obligations herein provided
for and is duly authorized to, and has been authorized by all necessary
corporate action, to execute, deliver and perform this Amendment.
 
(iv)           This Amendment has been duly executed and delivered and
constitutes a legal, valid and binding obligation of such Borrower enforceable
against such Borrower in accordance with its terms, except as may be limited by
bankruptcy or insolvency laws or similar laws affecting creditors’ rights
generally or by general equitable principles.
 
(v)           Neither the execution and delivery of this Amendment and the
consummation of the transactions contemplated herein, nor the performance of and
compliance with the terms and provisions hereof by such Borrower will (a)
violate or conflict with any provision of its articles of incorporation or
bylaws, (b) violate, contravene or materially conflict with any law, regulation
(including without limitation, Regulation U or Regulation X), order, writ,
judgment, injunction, decree or permit applicable to it, (c) violate, contravene
or materially conflict with contractual provisions of, or cause an event of
default under, any indenture, loan agreement, mortgage, deed of trust, contract
or other agreement or instrument to which it is a party or by which it may be
bound, the violation of which could have a Material Adverse Effect on such
Borrower or (d) result in or require the creation of any Lien upon or with
respect to its properties.
 
(b)           Effect.  Except as expressly amended hereby, all of the
representations, warranties, terms, covenants and conditions of the Credit
Documents shall remain unchanged and not waived and shall continue to be in full
force and effect. This Amendment constitutes a Credit Document under the Credit
Agreement.
 
(c)           Counterparts.  This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Amendment by
facsimile transmission or electronic transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart hereof.
 
(d)           Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
(e)           Integration.  This Amendment and the other Credit Documents
represent the agreement of the Borrowers, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Credit Documents.
 
(f)           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(g)           CONSENT TO JURISDICTION. ALL THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AMENDMENT.  ALL THE PARTIES HERETO AGREE THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
MAILED TO ANY SUCH PARTY AT ITS ADDRESS FOR NOTICES PURSUANT TO SECTION 12.1 OF
THE CREDIT AGREEMENT SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT, SUCH SERVICE TO BECOME EFFECTIVE 30
DAYS AFTER SUCH MAILING.  ALL THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING HAS BEEN BROUGHT IN ANY INCONVENIENT FORUM.  ALL THE
PARTIES HERETO IRREVOCABLY AGREE TO WAIVE TRIAL BY JURY IN ANY SUIT, ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED
TO OR ARISING OUT OF THIS AMENDMENT.
 
[Remainder of page left blank intentionally]
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
 
 
DOMINION RESOURCES, INC.
   
By: /s/ James P. Carney
Name: James P. Carney
Title: Vice President and Assistant Treasurer
   
VIRGINIA ELECTRIC AND POWER COMPANY
   
By: /s/ James P. Carney
Name:  James P. Carney
Title: Vice President and Assistant Treasurer
   
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent and Lender
   
By: /s/ Sherrie I. Mason
Name:  Sherrie I. Mason
Title: Senior Vice President

 
 
 
 


First Amendment – KeyBank Facility
 
 

--------------------------------------------------------------------------------

 




Bayerische Landesbank, New York Branch, as Syndication Agent and as a Lender
   
By: /s/ Varbin Staykoff
Name:  Varbin Staykoff
Title: First Vice President
   
By: /s/ Gina Sandella
Name:  Gina Sandella
Title: Vice President

 
 
 

 


Signature Page to the KeyBank Facility First Amendment
 
 

--------------------------------------------------------------------------------

 




U.S. Bank, National Association, as Syndication Agent and as Lender
   
By: /s/ Shawn R. O’Hara
Name:  Shawn R. O’Hara
Title: Senior Vice President

 
 
 

 
Signature Page to the KeyBank Facility First Amendment
 
 

--------------------------------------------------------------------------------

 




The Bank of New York Mellon, as Lender
   
By: /s/ Richard Fronapfel, Jr.
Name:  Richard Fronapfel, Jr.
Title: Vice President

 
 
 

 
Signature Page to the KeyBank Facility First Amendment
 
 

--------------------------------------------------------------------------------

 




Branch Banking & Trust Company, as Lender
   
By: /s/ Preston W. Bergen
Name:  Preston W. Bergen
Title: Senior Vice President

 
 
 

 
Signature Page to the KeyBank Facility First Amendment
 
 

--------------------------------------------------------------------------------

 




Intesa Sanpaolo S.p.A., as Lender
   
By: /s/ Sergio Maggioni
Name:  Sergio Maggioni
Title: First Vice President & Head of Business
     
By: /s/ Glen Binder
Name:  Glen Binder
Title: Vice President

 
 
 

 
Signature Page to the KeyBank Facility First Amendment
 
 

--------------------------------------------------------------------------------

 




Mizuho Corporate Bank (USA), as Lender
   
By: /s/ Raymond Ventura
Name:  Raymond Ventura
Title: Deputy General Manager

 
 
 

 
Signature Page to the KeyBank Facility First Amendment
 
 

--------------------------------------------------------------------------------

 




PNC Bank National Association, as Lender
   
By: /s/ Matthew Sawyer
Name:  Matthew Sawyer
Title: Vice President

 
 
 

 
Signature Page to the KeyBank Facility First Amendment
 
 

--------------------------------------------------------------------------------

 


SunTrust Bank, as Lender
   
By: /s/ Andrew Johnson
Name:  Andrew Johnson
Title: Director



 
 
 

 
First Amendment – KeyBank Facility
 
 



 